Title: To Benjamin Franklin from Jonathan Williams, Jr., 26 August 1780
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


dear & hond SirNantes Augt 26. 1780
I have this day received a Letter from Mr de Chaumont, in which he tells me, he has purchased the Breton & that she will be ready to take in at L’orient by the last of next Month, so that what I wrote you by the last Post need not be shewn to him, since the Business is now going on, and you may depend it will on my Side go on briskly. I wish the Ariel was gone, for I do not want this operation to be known ’till then; Mr de Chaumont also wishes it may not yet be known.— I think it will be well worth while for Government to grant you a Ship of War to go with the Breton, for it will be a reinforcement, to Mr. de Ternay & the Bretons Cargo which will exceed a million, ought to be well protected. As the Breton will want Sailors I intend by the Desire of Mr de Chaumont to get as many as I can to go on board her, for this Purpose it will be necessary for you to give a permission for Americans to embark, for otherwise it cannot be openly done. We are forbid to take french Sailors, & the french therefore do not pass american Ones, tho’ the Captains of french Vessells take them secretly; but any american (if we had a Consul to support him) could take these Sailors away from a frenchman. If therefore I had a Permission from you to engage american Sailors for the Breton, & an order from Mr de Sartine that no French Vessell shall engage american Sailors when they are wanted for the public Service of america, I could engage many & very much facilitate the Expedition, and at the same time prevent our Sailors from going into other Employ, which very much hurts our Trade here. I am making out the Invoice of the Goods you take of Mr de Chaumont & will send it to you as soon as it is done.
I hear with pleasure by the Way of Spain that Mr de Ternay is arrived at Rhode Island.
I am with the greatest Respect Dear & hond Sir Your dutifull & affectionate Kinsman
Jona Williams J
 
Endorsed: Letter from M Williams Aug 26. 1780 Mr. de Chaumont writes to him that he has purchased the Breton—ready to take in by the last of September
